Title: Travels, and Negotiations.
From: Adams, John
To: 

Quincy December 1. 1806. 
     1777
      When I asked Leave of Congress to make a Visit to my Constituents and my Family in November 1777, it was my intention to decline the next Election, and return to my practice at the Bar.I had been four Years in Congress, left my Accounts in a very loose condition, my Debtors were failing, the paper Money was depreciating, I was daily loosing the fruits of seventeen Years industry, my family was living on my past Acquisitions which were very moderate, for no Man ever did so much Business for so little profit. My Children were growing up without my care in their Education: and all my pay imoluments as a Member of Congress for four Years, had not been sufficient to pay a labouring Man upon my farm. Some of my Friends, who had more compassion for me and my family than others, suggested to me what I knew very well before, that I was loosing a fortune every Year by my Absence. Young Gentlemen who had been Clerks in my Office and others whom I had left in that Character in other Offices were growing rich, for the Prize Causes, and other Controversies had made the profession of a Barrister more lucrative than it ever had been before. I thought therefore that four Years drudgery, and Sacrifice of every thing, were sufficient for my Share of Absence from home and that another might take my place. Upon my Arrival at my home in Braintree I soon found that my old Clients had not forgotten me and that new ones had heard enough of me to be ambitious of engaging me in Suits which were depending. I had applications from all quarters in the most important disputes. Among others Coll. Elisha Doane applied to me to go to Portsmouth in New Hampshire, upon the Case of a large Ship and Cargo which had been seized and was to be tried in the Court of Admiralty before Judge Brackett.At the Tryal of the Cause at Portsmouth and while I was speaking in it, Mr. Langdon came in from Phyladelphia and leaning over the Bar whispered to me, that Mr. Deane was recalled, and I was appointed to go to France. As I could scarcely believe the News to be true, and suspected Langdon to be sporting with me, it did not disconcert me. As I had never solicited such an Appointment, nor intimated to any one, the smallest inclination for it, the News was altogether unexpected. The only hint I ever had of such a design in Congress was this. After I had mounted my horse for my Journey home Mr. Gerry at Yorktown, came out of the House of Mr. Roberdeau where We lodged together, and said to me, between him and me, that I must go to France. That Mr. Deanes Conduct had been so intollerably bad, as to disgrace himself and his Country and that Congress had no other Way of retrieving the dishonour but by recalling him. I answered that as to recalling Mr. Deane Congress would do as they thought fit, but I entreated him that neither Mr. Gerry nor any one else would think of me for a Successor for I was altogether unqualified for it. Supposing it only a sudden thought of Mr. Gerry and that when he should consider it a moment he would relinquish it, I knew not that I recollected it, again, till Mr. Langdone brought it to remembrance. At Portsmouth Captain Landais was introduced to me, as then lately arrived from France, who gave me an Account of his Voyage with Bougainville round the World and other particulars of his Life. Upon my return to Braintree I found to my infinite Anxiety that Mr. Langdons intelligence was too well founded. Large Packetts from Congress, containing a new Commission to Franklin, Lee and me as Plenipotentiaries to the King of France, with our instructions and other papers, had been left at my House, and waited my Arrival. A Letter from the President of Congress informed me of my Appointment, and that the Navy Board in Boston was ordered to fit the Frigate Boston, as soon as possible to carry me to France. It should have been observed before that, in announcing to me the Intelligence of my Appointment, Langdon neither expressed Congratulation nor regret: but I soon afterwards had evidence enough that he lamented Mr. Deanes recall, for he had already formed lucrative connections in France by Mr. Deanes recommendation, particularly with Mr. Le Ray de Chaumont who had shipped Merchandizes to him to sell upon Commission, an Account of which rendered to Chaumont by Langdon, was shewn to me by the former at Passy in 1779, in which allmost the whole Capital was sunk, really or pretendedly, by the depreciation of paper money.
      When the Dispatches from Congress were read, the first question was whether I should accept the Commission or return it to Congress. The dangers of the Seas and the Sufferings of a Winter passage, although I had no experience of either, had little Weight with me. The British Men of War, were a more serious Consideration. The News of my Appointment, I had no doubt were known in Rhode Island, where a part of the British Navy and Army then lay, as soon as they were to me, and transmitted to England as soon as possible. I had every reason to expect, that Ships would be ordered to intercept the Boston from Rhode Island and from Hallifax, and that Intelligence would be secretly sent them, as accurately as possible of the time when she was to sail. For there always have been and still are Spies in America as well as in France, England and other Countries. The Consequence of a Capture would be a Lodging in New Gate. For the Spirit of Contempt as well as indignation and vindictive rage, with which the British Government had to that time conducted both the Controversy and the War forbade me to hope for the honor of an Appartment in the Tower as a State Prisoner. As their Act of Parliament would authorise them to try me in England for Treason, and proceed to execution too, I had no doubt they would go to the extent of their power, and practice upon me all the Cruelties of their punishment of Treason. My Family consisting of a dearly beloved Wife and four young Children, excited Sentiments of tenderness, which a Father and a Lover only can conceive, and which no language can express. And my Want of qualifications for the Office was by no means forgotten.
      On the other hand my Country was in deep distress and in great danger. Her dearest Interest would be involved in the relations she might form with foreign nations. My own plan of these relations had been deliberately formed and fully communicated to Congress, nearly two Years before. The Confidence of my Country was committed to me, without my Solicitation. My Wife who had always encouraged and animated me, in all antecedent dangers and perplexities, did not fail me on this Occasion: But she discovered an inclination to bear me Company with all our Children. This proposal however, she was soon convinced, was too hazardous and imprudent.
      It was an Opinion generally prevailing in Boston that the Fisheries were lost forever. Mr. Isaac Smith, who had been more largely concerned in the Cod Fishery than any Man excepting Mr. Hooper and Mr. Lee of Marblehead, had spoken to me on the Subject, and said that whatever should be the termination of the War he knew We should never be allowed to fish again upon the Banks. My Practice as a Barrister in the Counties of Essex, Plymouth and Barnstable had introduced me to more Knowledge both of the Cod and whale fisheries and of their importance both to the commerce and Naval Power of this Country than any other Man possessed, who would be sent abroad if I refused, and this consideration had no small Weight in producing my determination. After much Agitation of mind and a thousand reveries unnecessary to be detailed, I resolved to devote my family and my Life to the Cause, accepted the Appointment and made preparation for the Voyage. A longer time than I expected was required to fit and man the Frigate. The News of my Appointment was whispered about, and General Knox came up to dine with me, at Braintree. The design of his Visit was As I soon perceived to sound me in relation to General Washington. He asked me what my Opinion of him was. I answered with the Utmost Frankness, that I thought him a perfectly honest Man, with an amiable and excellent heart, and the most important Character at that time among Us, for he was the Center of our Union. He asked the question, he said, because, as I was going to Europe it was of importance that the Generals Character should be supported in other Countries. I replied that he might be perfectly at his ease on the Subject for he might depend upon it, that both from principle and Affection, public and private I should do my Utmost to support his Character at all times and in all places, unless something should happen very greatly to alter my Opinion of him, and this I have done from that time to this. I mention this incident, because that insolent Blasphemer of things sacred and transcendent Libeller of all that is good Tom Paine has more than once asserted in Print, the scandalous Lye, that I was one of a Faction in the fall of the Year 1777, against General Washington. It is indeed a disgrace to the moral Character and the Understanding of this Age, that this worthless fellow should be believed in any thing. But Impudence and Malice will always find Admirers.
     